 Case 20-03016-mvl Doc 10 Filed 01/19/21             Entered 01/19/21 15:25:49      Page 1 of 8




                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS


 In re:
                                                    Chapter 7
 CARL WAYNE ORRELL
                                                    Case No.: 19-33630
           Debtors.


 KAPITUS SERVICING, INC, AS                         Ad. Pro. No. 20-03016-bjh
 SERVICING AGENT FOR KAPITUS LLC,

                  Plaintiff,
           v.

 CARL WAYNE ORRELL,

                  Defendant.


                         PLAINTIFF’S WITNESS AND EXHIBIT LIST


 Judge:                        Michelle V. Larson
 Docket Call:                  February 2, 2021 at 1:15 p.m.
 Parties’ Names:               Kapitus Servicing, Inc., as Servicing Agent for Kapitus LLC
 Attorneys’ Names:             Charles M. Rubio
 Attorneys’ Telephone:         212-763-3331
 Nature of Proceeding:         Trial

          Parkins Lee & Rubio LLP (“Parkins Lee & Rubio”), counsel to Kapitus Servicing, Inc., as

servicing agent for Kapitus LLC (“Kapitus” or the “Plaintiff”), hereby submits this Witness and

Exhibit List in connection with the trial in the above-referenced adversary proceeding.
 Case 20-03016-mvl Doc 10 Filed 01/19/21              Entered 01/19/21 15:25:49      Page 2 of 8




                                          WITNESSES

        Parkins Lee & Rubio may call any of the following witnesses at the Hearing, whether in

person or by proffer:

        1. Carl Orrell

        2. David Wolfson

        3. Steven Podhorzer

        4. Zach Norris (fact and/or expert)

        5. Dinorah Medina (fact and/or expert)

        6. Any witness called by another party.

        Mr. Norris’ Rule 26(a)(2)(C) Disclosure: Mr. Norris is an employee of Kapitus. Mr. Norris

is not retained or specially employed to provide expert testimony in this case. Mr. Norris’ duties

as a Kapitus’ employee does not regularly involve giving expert testimony.           Based on the

foregoing, Kapitus is not required to provide a written report pursuant to rule 26(a)(2)(B) of the

Federal Rules of Civil Procedure. Pursuant to rule 26(a)(2)(C) of the Federal Rules of Civil

Procedure, Kapitus makes the following disclosure: Mr. Norris may testify on the subject of

underwriting and he is expected to testify that the due diligence process Kapitus used for the April

2019 financing with Blue Star Recycling was reasonable under the circumstances and that Kapitus

reasonably relied on this diligence process in advancing funds to Blue Star Recycling. A summary

of the facts that Mr. Norris may relay on include the history of the relationship between Kapitus

and Blue Star Recycling and the use of the prefunding call and the Agreement to evaluate the

eligibility for further funding.

        Dinorah Medina’s Rule 26(a)(2)(C) Disclosure: Ms. Medina is an employee of Kapitus.

Ms. Medina is not retained or specially employed to provide expert testimony in this case. Ms.

Medina’ duties as a Kapitus’ employee does not regularly involve giving expert testimony. Based


                                                  2
      Case 20-03016-mvl Doc 10 Filed 01/19/21           Entered 01/19/21 15:25:49       Page 3 of 8




  on the foregoing, Kapitus is not required to provide a written report pursuant to rule 26(a)(2)(B)

  of the Federal Rules of Civil Procedure. Pursuant to rule 26(a)(2)(C) of the Federal Rules of Civil

  Procedure, Kapitus makes the following disclosure: Mr. Medina may testify on the subject of

  underwriting and she is expected to testify that the due diligence process Kapitus used for the April

  2019 financing with Blue Star Recycling was reasonable under the circumstances and that Kapitus

  reasonably relied on this diligence process in advancing funds to Blue Star Recycling. A summary

  of the facts that Ms. Medina may relay on include the history of the relationship between Kapitus

  and Blue Star Recycling and the use of the prefunding call and the Agreement to evaluate the

  eligibility for further funding.

                                              EXHIBITS

           Parkins Lee & Rubio may offer for admission into evidence any of the following exhibits

  at the trial:


                                                                               Admitted/
 Ex.                   Description                     Offered   Objection       Not         Disposition
                                                                               Admitted

A-1      Kapitus Servicing Inc.’s Complaint to
         Determine Non-Dischargability of Debt
         [ECF No. 1]

A-2      Ex. A to Complaint to Determine Non-
         Dischargeability of Debt – Merchant
         Pre-Qualification Form

A-3      Ex. B to Complaint to Determine Non-
         Dischargeability of Debt –Future
         Receivables Factoring Agreement
         (ACH)

A-4      to Complaint to Determine Non-
         Dischargeability of Debt – Adversary
         Proceeding Cover Sheet



                                                   3
       Case 20-03016-mvl Doc 10 Filed 01/19/21            Entered 01/19/21 15:25:49   Page 4 of 8




                                                                               Admitted/
     Ex.                 Description                     Offered   Objection     Not       Disposition
                                                                               Admitted

B.         Answer to Complaint to Determine Non-
           Dischargeability of Debt (ECF No. 5)

C.         Merchant Pre-Qualification Form,
           March 2018

D.         UCC Financing Statement (Big Wave
           Finance)

E.         Kapitus UCC Financing Statement
           Summary

F.         Franchise Tax Account Status, Blue Star
           Recycling, LLC (as of February 6, 2020)

G-1        Orrell Funding Call (mp3)

G-2        Transcribed Portion of April 4, 2019
           Prefunding Call

H.         Future Receivables Factoring Agreement
           (ACH), Executed

I.         Merchant Statement of Activity

J.         Carl Wayne Orrell: Claim Itemization

K.         Platform Notes

L-1        Transcript: Oral Deposition of Carl
           Wayne Orrell, August 17, 2020

L-2        Transcript: Ex. A to Oral Deposition of
           Carl Wayne Orrell, August 17, 2020

M.         Orrell Schedules




                                                     4
     Case 20-03016-mvl Doc 10 Filed 01/19/21            Entered 01/19/21 15:25:49   Page 5 of 8




                                                                             Admitted/
 Ex.                  Description                      Offered   Objection     Not       Disposition
                                                                             Admitted

N.      City of Dallas v. Blue Star Recycling

O.      2019.01.04 - Return of Service - Blue
        Star Recycling

P.      Docket as of 2020.01.13 - City of Dallas
        v. Blue Star Recycling, et al.

Q.      2019.04.01 - Return of Service (Show
        Cause - Blue Star Recycling)

R.      19.11.15 - City of Dallas's Second
        Amended Petition and Request for Temp
        and Perm Injunctions

S.      2020.06.18 - Subpoena Requiring
        Appearance at Deposition (Orrell)

T.      2020.07.14 - Proof of Service of
        Subpoena (Orrell)

U.      UCC Financing Statement: Corporation
        Service Company

V.      Orrell UCC - North Mill Credit Trust
        06.06.18 903345680001

W.      Orrell Drivers License

X.      Orrell Voided Check




                                                   5
     Case 20-03016-mvl Doc 10 Filed 01/19/21           Entered 01/19/21 15:25:49   Page 6 of 8




                                                                            Admitted/
 Ex.                   Description                    Offered   Objection     Not       Disposition
                                                                            Admitted

Y.      Dallas Morning News 12.13.18 - 'It's
        unacceptable'_ Why a Dallas woman
        lives next to mountains of ground-up
        shingles
        https://www.dallasnews.com/opinion/co
        mmentary/2018/12/13/it-s-unacceptable-
        why-a-dallas-woman-lives-next-to-
        mountains-of-ground-up-shingles/
        (online article)

Z.      Dallas Morning News 4.2.19 - Every
        level of government failed southern
        Dallas by allowing Shingle Mountain to
        grow
        https://www.dallasnews.com/opinion/co
        mmentary/2019/04/02/every-level-of-
        government-failed-southern-dallas-by-
        allowing-shingle-mountain-to-grow/
        (online article)

AA-1    ABC (WFAA) Dallas – 3.20.19 - City
        files injunction amid public pressure
        over company behind 'shingle mountain'
        https://www.wfaa.com/article/news/city-
        files-injunction-amid-public-pressure-
        over-company-behind-shingle-
        mountain/287-c803301f-bfd3-4c87-
        8da3-39144edc17c5
        (online article)

AA-2    ABC (WFAA) Dallas – 3.20.19 – new
        broadcast:
        https://wfaa.com/embeds/video/287-
        7dc08037-3f5c-4162-b7e2-
        18dbf3d2f21a/iframe?jwsource=cl
        (online video)




                                                  6
      Case 20-03016-mvl Doc 10 Filed 01/19/21           Entered 01/19/21 15:25:49   Page 7 of 8




                                                                             Admitted/
 Ex.                      Description                  Offered   Objection     Not       Disposition
                                                                             Admitted

BB-1     CBS DFW - Recycling Controversy
         Overspills Between South Dallas
         Homeowner And Company
         https://dfw.cbslocal.com/2019/02/06/rec
         ycling-controversy-overspills-between-
         south-dallas-homeowner-and-company/
         (online article)

BB-2     CBS DFW
         https://cbsloc.al/2GrqgQJ
         (online video)

CC.      Orrell – Discovery Requests

DD.      Orrell Responses to RFP

EE.      Responses to Interrogatories and
         Requests for Admissions

FF.      Google News: Search: blue star
         recycling shingles
         https://news.google.com/search?q=blue
         %20star%20recycling%20shingles&hl=e
         n-US&gl=US&ceid=US%3Aen
         (online articles)

GG.      Kapitus Expert Disclosure

HH.      Merchant Log




                                                   7
 Case 20-03016-mvl Doc 10 Filed 01/19/21            Entered 01/19/21 15:25:49       Page 8 of 8




       Parkins Lee & Rubio reserves the right to supplement, amend or delete any witness and

exhibit prior to the hearing. Parkins Lee & Rubio also reserves the right to use any exhibit

presented by any other party and to ask the Court to take judicial notice of any document. Finally,

Parkins Lee & Rubio reserves the right to introduce exhibits previously admitted.

Dated: January 19, 2021

                                                     PARKINS LEE & RUBIO LLP

                                                     /s/ Charles M. Rubio
                                                     Charles M. Rubio
                                                     TBA No. 24083768
                                                     Pennzoil Place
                                                     700 Milam St., Ste. 1300
                                                     Houston, TX 77010
                                                     (212) 763-3331
                                                     crubio@parkinslee.com

                                                     Counsel to Plaintiff



                                CERTIFICATE OF SERVICE

       I hereby certify that on this January 19, 2021, I caused a true and copy of the foregoing to
be served on all parties eligible to receive service through the Court’s Electronic Case Filing
system.

                                                     /s/ Charles M. Rubio
                                                     Charles M. Rubio




                                                8
